DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election with traverse of colchicine, HPMC, and lactose monohydrate on January 17, 2022, is acknowledged.  The examiner will consider rejoinder should allowable subject matter be identified.
	Claim 1 is generic to group I.  If claim 1 is allowed, the examiner will allow those claims that properly depend therefrom.  The examiner notes that the election of species requirement is set forth as a starting point for examination.  If the elected combination is found to be allowable, the examiner may be able to expand his search to a single additional species.
	The examiner notes that secondary active agents, including a statin are not part of the elected species.  Further, such active agents would require independent search and consideration and place an undue burden on the examiner.  Each colorant, excipient, binder, release retarding agent, and other component also requires independent search and consideration.  

Status of the Claims
	Claims 1-35 are pending.  Claims 12, 13, 15, and 20-35 are withdrawn.   Claims 1-11, 14, and 16-19 are examined.  Claim 15 remains withdrawn and is rejected in an effort to expedite prosecution on the merits (and in view of Applicant’s indication that the claimed colorants are functional equivalents).

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 refers to a second HPMC having a viscosity of 6 mPa.  However, it is not clear if the first HPMC referred to in claim 1 must have a different viscosity.  Additionally, claims 3 and 4 refer to an additional “binder” being HPMC, while claim 1 refers to HPMC as a release retarding agent.  It is not clear if the binder, release retarding agent, first HPMC and second HPMC can all be the same compound.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., (US2009/0170952) (cited in IDS), in view of Marcher, "Co-Processed Lactose-based excipients for Direct Compression," November 19, 2012 (cited in IDS), and Marcher, “Retalac, a new excipient for direct compression of sustained release formulations,” http://www.pharmtech.com/meggle, Meggle, July 9, 2010 (i.e., “Marcher 2010”) (cited in IDS).
Davis teaches a composition comprising colchicine, waxes, natural and synthetic gums as binders, including hydroxypropylmethyl cellulose (i.e., “hypromellose) (par. 107), and lactose monohydrate (par. 115).  This renders obvious the use of xanthan gum, e.g.  Further, the colchicine is present in an amount that comprises 0.6 mgA colchicine, wherein mgA means mg of active colchicine (par. 52).  Dosage forms can also include 1/2 of the form for administration more times daily, wherein each dosage contains anywhere from 0.3 to 2.4 mgA daily (par. 160).  Further, sustained release tablets are created by a coating process if desired (par. 138).  One example of a tablet includes colchicine comprising about 0.6 mgA, lactose monohydrate, microcrystalline cellulose, magnesium stearate, and other excipients (par. 16).  Wet granulation can be used to arrive at the claimed formulations. See par. 22.  The blends are compressed to obtain a tablet (par. 23).  Lactose monohydrate is used in an example.  See Table 7.  Davis also teaches exemplary lubricants to include talc, glyceryl behenate, sodium lauryl sulfate, and other lubricants/glidants (par. 111).  Dosage form includes capsules, liquids, suspensions, emulsion, and others. See par. 48.  Davis teaches the use of colorants. See par. 139.  
The examiner cannot determine what the in vitro release profile of the compositions taught by Davis look like.  However, the same agents in the same proportions (i.e., concentrations) would yield a composition with the same properties.  According to M.P.E.P. § 2112.01, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In this case, the combination claimed is taught by the prior art at the claimed and/or an In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Davis teaches HPMC as a binder and binding agents are used in a concentration of 10 to 99% wt. and most preferably, 10 to 20% wt., which is entirely within the claimed range of 5% to 40% (par.’s 107 and 108).  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Exemplary binders, include starches, gelatin, and PVP among others.
Applicant claims “wherein” hypromellose forms a hydrophilic matrix.  The combination of components claimed appears to be what is necessary to form a hydrophilic matrix.  Because the combination of components claimed is by the prior art, the burden is on Applicant to show how the hydrophilic matrix does not necessarily result from the teachings of the prior art. See M.P.E.P. § 2111.04.
Davis teaches lactose monohydrate as a filling agent and filling agents are used in a concentration of 10 to 99% wt. (par.'s 105 and 106).  See M.P.E.P. § 2144.05.
	Davis does not teach a specific combination of HPMC and lactose monohydrate, wherein the HPMC has a viscosity of 4000 mPas.
	Marcher explains that a formulation comprising superior properties was created by combining two excipients.  One formulation comprises 50% alpha-lactose monohydrate and 50% HPMC 4000 mPas. See slide p33, shown below.  

    PNG
    media_image1.png
    162
    404
    media_image1.png
    Greyscale

Further, the benefits of the excipient combination are explained on slide 49, shown below.

    PNG
    media_image2.png
    330
    591
    media_image2.png
    Greyscale

RetaLac is free flowable and a co-processed form has higher wettability and can facilitate preparation of solutions comprising HPMC/lactose.  Among advantages of Retalac include enabling direct compression of sustained release tablets, improved wettability of HPMC, defined and adjustable release profiles, good flowability, minimal friability, superior compressibility to physical mixture. See slide p49.  Further, while some APIs are tested in the excipient formulations taught by Marcher, the excipient combination is not API dependent. See slides pp 29-35. 
	Even further, Marcher (2010) explains lactose and HPMC are well known commonly used excipients.  To overcome a tendency of HPMC to segregate and have limited flowability, a new excipient with equal parts co-processed lactose monohydrate and HPMC.  The product as a result of the excipient combination demonstrates “superior functionality.” 
prima facie obvious to a person of ordinary skill in the art prior to the instant application to combine the teachings of Davis, Marcher, and March (2010) to arrive at the claimed formulations.  One would be motivated to do so because Davis teachings colchicine formulations to comprise the claimed excipients, including lactose monohydrate and HPMC in sustained release formulations.  While Davis does not teach the specific viscosity of HPMC and a 50/50 mixture of lactose monohydrate and HPMC, Marcher teaches specific advantages of sustained release formulations comprising the claimed excipient combination, including HPMC with a viscosity of 4000 mPas.  As such, there is a reasonable and predictable expectation of success that by combining colchicine at the dosage taught by Davis for sustained release with the excipient combination taught by Marcher that a formulation comprising colchicine would have those same benefits taught by Marcher.  In other words, Retalac is being used with colchicine to impart those same benefits that forms the basis of Retalac.  Colchicine is known to be advantageously used at the claimed dosage for the claimed purpose.  Further, it would appear that each benefit described as associated with the claimed formulation is a result of the use of the claimed excipient combination.  However, it appears that this is a function of a known excipient combination that recognized numerous advantages of the same.
	Finally, the examiner notes that absent evidence to the contrary, the examiner considers it obvious to substitute one equivalent for another, such as one binder for another binder, or one lubricant for another lubricant.  While a distinction and preference or unexpected result can be shown for using one agent over another, a distinction would need to be made clear for the record.   An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claims 1-11, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., (US2009/0170952) (cited in IDS), in view of Marcher, "Co-Processed Lactose-based excipients for Direct Compression," November 19, 2012 (cited in IDS), and Marcher, “Retalac, a new excipient for direct compression of sustained release formulations,” http://www.pharmtech.com/meggle, Meggle, July 9, 2010 (i.e., “Marcher 2010”) (cited in IDS), in view of Lundberg (U.S. Pat. No. 5,419,918), and in further, view of Zema et al., Different HPMC Viscosity Grades as Coating Agents for an Oral Time and/or Site-Controlled Delivery System: An Investigation into the Mechanisms Governing Drug Release," Journal of Pharmaceutical Sciences, Vol. 96, No. 6, June 2007 (cited in IDS), and in view of Brown et al., (US2008/0287418).
Davis teaches a composition comprising colchicine, waxes, natural and synthetic gums as binders, including hydroxypropylmethyl cellulose (i.e., “hypromellose) (par. 107), and lactose monohydrate (par. 115).  This renders obvious the use of xanthan gum, e.g.  Further, the colchicine is present in an amount that comprises 0.6 mgA colchicine, wherein mgA means mg of active colchicine (par. 52).  Dosage forms can also include 1/2 of the form for administration more times daily, wherein each dosage contains anywhere from 0.3 to 2.4 mgA daily (par. 160).  Further, sustained release tablets are created by a coating process if desired (par. 138).  One example of a tablet includes colchicine comprising about 0.6 mgA, lactose monohydrate, microcrystalline cellulose, magnesium stearate, and other excipients (par. 16).  Wet granulation can be used to arrive at the claimed formulations. See par. 22.  The blends are compressed to obtain a tablet (par. 23).  Lactose monohydrate is used in an example.  See Table 7.  Davis also teaches exemplary lubricants to include talc, glyceryl behenate, sodium lauryl sulfate, and other colorants. See par. 139.  
The examiner cannot determine what the in vitro release profile of the compositions taught by Davis look like.  However, the same agents in the same proportions (i.e., concentrations) would yield a composition with the same properties.  According to M.P.E.P. § 2112.01, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In this case, the combination claimed is taught by the prior art at the claimed and/or an overlapping concentration.  “In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.”  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Davis teaches HPMC as a binder and binding agents are used in a concentration of 10 to 99% wt. and most preferably, 10 to 20% wt., which is entirely within the claimed range of 5% to 40% (par.’s 107 and 108).  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Exemplary binders, include starches, gelatin, and PVP among others.
Applicant claims “wherein” hypromellose forms a hydrophilic matrix.  The combination of components claimed appears to be what is necessary to form a hydrophilic matrix.  Because the combination of components claimed is by the prior art, the burden is on Applicant to show M.P.E.P. § 2111.04.
Davis teaches lactose monohydrate as a filling agent and filling agents are used in a concentration of 10 to 99% wt. (par.'s 105 and 106).  See M.P.E.P. § 2144.05.
	Davis does not teach a specific combination of HPMC and lactose monohydrate, wherein the HPMC has a viscosity of 4000 mPas.
	Marcher explains that a formulation comprising superior properties was created by combining two excipients.  One formulation comprises 50% alpha-lactose monohydrate and 50% HPMC 4000 mPas. See slide p33, shown below.  

    PNG
    media_image1.png
    162
    404
    media_image1.png
    Greyscale

Further, the benefits of the excipient combination are explained on slide 49, shown below.

    PNG
    media_image2.png
    330
    591
    media_image2.png
    Greyscale

RetaLac is free flowable and a co-processed form has higher wettability and can facilitate preparation of solutions comprising HPMC/lactose.  Among advantages of Retalac include 
	Even further, Marcher (2010) explains lactose and HPMC are well known commonly used excipients.  To overcome a tendency of HPMC to segregate and have limited flowability, a new excipient with equal parts co-processed lactose monohydrate and HPMC.  The product as a result of the excipient combination demonstrates “superior functionality.” 
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the instant application to combine the teachings of Davis, Marcher, and March (2010) to arrive at the claimed formulations.  One would be motivated to do so because Davis teachings colchicine formulations to comprise the claimed excipients, including lactose monohydrate and HPMC in sustained release formulations.  While Davis does not teach the specific viscosity of HPMC and a 50/50 mixture of lactose monohydrate and HPMC, Marcher teaches specific advantages of sustained release formulations comprising the claimed excipient combination, including HPMC with a viscosity of 4000 mPas.  As such, there is a reasonable and predictable expectation of success that by combining colchicine at the dosage taught by Davis for sustained release with the excipient combination taught by Marcher that a formulation comprising colchicine would have those same benefits taught by Marcher.  In other words, Retalac is being used with colchicine to impart those same benefits that forms the basis of Retalac.  Colchicine is known to be advantageously used at the claimed dosage for the claimed purpose.  Further, it would appear that each benefit described as associated with the claimed formulation is a result of the use of the 
	Finally, the examiner notes that absent evidence to the contrary, the examiner considers it obvious to substitute one equivalent for another, such as one binder for another binder, or one lubricant for another lubricant.  While a distinction and preference or unexpected result can be shown for using one agent over another, a distinction would need to be made clear for the record.   An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
The prior art cited above does not explicitly teach multiple HPMC viscosities.
The examiner notes that the instant claims are product claims.  They are examined based on the structural limitations in the claims.  The products claim a “liquid” formulation.  However, this is not required by the claims to be an end product.  If, e.g., the tablet is formed by a granulation process that includes a solution as an intermediate prior to a drying or evaporation step, such intermediate product may still form the basis of a rejection.
	Lundberg teaches an oral controlled release hydrophilic matrix get comprising an active substance that is granulated with an HPMC in a water solution.  Further, the controlled release tablets were formed by granulating API, lactose, and multiple viscosity hypromellose.  Examples 1-2 granulated an active substance with lactose powder and multiple viscosities of HPMC, in additional to sodium stearyl fumarate. The viscosities, e.g., included HPMC 50 cps, and HPMC 10,000 cps. See col. 2, lines 24-31.
Similarly, Zema teaches the use of release-controlling coatings for tableted core-based pulsatile delivery systems using hypromellose (abstract).  More specifically, 3 forms of 
	Brown teaches extended release compositions comprising an API with lactose monohydrate, sodium citrate, magnesium stearate, and two viscosities of hypromellose.  Those viscosities are 100 cP and 4000 cP. See Table 18, among others.  Products can be produced by wet granulation, which includes mixing the components with water, e.g. See par. 179.  In a claimed embodiment an viscosity can range from 80 to 120 cP for one hypromellose and 3000 to 5600 cP for another. See prior art claim 20.  
	Overall, Lundberg, Zema, and Brown each teach using multiple viscosity grades for hypromellose in pharmaceutical compositions to arrive at a controlled release formulation.  Examples includes viscosity grades of 50 cP and 10,000 cP, 80-120 cP and 3000-5600 cP, and those include 5, 50, and 4000 cP.  Even further, these mixtures can be part of a formulation that is suitable to be produced through wet granulation.  Thus, such formulation is a liquid sustained release formulation and comprises the claimed components.  Davis provides an example of a tablet that includes colchicine comprising about 0.6 mgA, lactose monohydrate, microcrystalline cellulose, magnesium stearate, and other excipients (par. 16).  As such, using multiple viscosity grades of HPMC, including a combination taught above can yield a claimed viscosity and would be optimizable to achieve the same based on the molecular weights and their associated viscosities.  There is a reasonable and predictable expectation of success that using multiple HPMC viscosities can yield a controlled release dosage form as described by the cited prior art.  
	As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,610,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘488 patent include the same components instantly claimed, although the instant claims are broader.  The claims of the ‘488 patent include the same excipients, same API, same concentration of API, and are formulated for sustained release.
Claims 1-11 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,105,319. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘488 patent include the same components instantly claimed, although the instant claims are broader.  The claims of the ‘488 patent include the same excipients, same API, same concentration of API, and are formulated for sustained release.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628